DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received on 12/28/2020:
claims 1-17 remain pending in the application
the objection to claims 1 is withdrawn in light of the amendments to the claims
all prior art grounds of rejection are maintained
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al (US 6,695,892)(2004)(referenced hereinafter as “FISCHER”) in view of Dahms et al (US 2012/0247164 A1)(referenced hereinafter as “DAHMS”).
Regarding claims 1 and 17, FISCHER teaches a method for producing an organic fertilizer with humic substance properties by oxidizing and ammonifying lignite 
(see FISCHER at [abstract, lines 1-3] teaching the production of an organic fertilizer of humic-like nature by oxidizing and ammoniating lignite), 
wherein the organic fertilizer has a nitrogen content of up to 8 wt.%, based on the dry weight of the fertilizer 
(see FISCHER at [col. 3 lines 63-64] teaching as much as 6% of total nitrogen in the lignite product), 
and a C/N ratio of 7 to 15 
(see FISCHER at [col. 2 lines 40-41] teaching a C/N ratio of 9 to 15, or 7 to 15 (claim 17) which lies inside the claimed range ),
wherein the method is carried out as a continuous method 
(although FISCHER teaches at [col. 4 lines 57-58 and 62-63] the mixture is pumped to a reactor wherein oxidation occurs under constant pumping and supply of gas, the reaction is terminated to allow for cooling and subsequent discharge to obtain the final product [col. 4 lines 64-67]; thus, FISCHER does not explicitly teach a continuous method without interrupting the process or withdrawing the product before the end of the process as defined by instant specification [pg. 4, last paragraph]; 
however, DAHMS discloses a similar process for manufacturing a fertilizer [0003] that involves oxidizing [0090, col. 2, lines 5-6] and ammoniating [0042] biosolids [0040, lines 1-4] that can easily be performed with continuous processing [0048]; DAHMS and FISCHER are analogous inventions in the field of oxidizing and ammoniating biosolids; 
therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of FISCHER to be a continuous process as taught by DAHMS in order to achieve a production with no delays or interruptions from start to finish (DAHMS [0048, lines 4-6]), 
and comprises the following steps: 
a)    feeding lignite particles and an aqueous ammonia solution 
(the inclusion of the optionally recovered product to be obtained from step b) as starting materials is not read into the claims) 
into a dispersing circuit comprising a dispersing device, a recirculation container, and a recirculation pump
(see FISCHER at  [col. 4 lines 46-48] teaching a mixture of suspension lignite in a solution of ammonia that first undergoes a pre-treatment [col. 4 lines 53-56] of intermixing and shaking; FISCHER does not explicitly specify this occurs in a dispersing circuit; 
however DAHMS also teaches a similar pre-treatment of vigorously mixing the biosolids and ammonia in a first pressure vessel ([0078, col. 1, lines 10-13] and [0078, col.2 lines 2-4]) which comprises mixing chambers having blades that divide, mix, back-mic and re-divide the material to be blended multiple times, forming a uniform blend with reliable consistency [0056, lines7-13], thus reading on system that disperses and recirculates the mixture; 
it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the pre-treatment step of FISCHER to be conducted in a mixing chamber as disclosed by DAHMS in order to adequately disperse the mixture and form a uniform blend with reliable consistency (DAHMS [0056, lines 12-13]);
dispersing the starting materials while simultaneously reducing the lignite particles in size until a suspension of lignite particles and aqueous ammonia solution is formed 
(as discussed above FISCHER modified by DAHMS discloses forming a suspension of lignite and liquid ammonia; one of skill would expect a reduction of lignite particles to occur to form a uniform blend); 
and taking the suspension out of the dispersing circuit and transferring it to step b) 
(see FISCHER at [col. 4 lines 57-58] teaching after pre-treatment the mixture is pumped to a tube reactor and a heat exchanger);
b)    oxidizing the suspension obtained in step a) in an oxidation reactor with an oxygen-containing oxidizing agent at a temperature of <100 °C 
(see FISCHER at [col. 4 lines 57-61] teaching the mixture in the tube reactor is injected with oxygen, thus initiating an oxidation reaction [col. 3 lines 4-5], and the temperature is adjusted to 70-76 °C), 
thereby forming a product suspension that is completely transferred to step c) 
(as discussed above FISCHER teaches pumping the mixture to a tube reactor; the optional step of partially transferring to step c) and partially transferring to step a) as the starting material is not read into the claims);
c)    drying the product suspension obtained in step b) at a temperature of >50 °C up to a residual moisture content of at most 30 wt.%, based on the total weight of the dried product; 
(FISCHER discloses drying the dispersion to obtain a solid fertilizer product (see claim 1 lines 6-8 and [col. 4 lines 66-67 to col. 5 line 1]); FISCHER does not explicitly describe the drying temperature or resulting moisture content;
however DAHMS discloses heat drying the mixture in a granulator to greater than 90% solids (or equivalently less than 10% moisture); further although DAHMS does not disclose the specific temperature of the dryer, water vapor and steam are produced in the granulator [0078, col. 2, lines 21-23], thus one of ordinary skill in the art would expect the temperature to be at least 100 °C to generate water vapor;
it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the drying step of FISCHER to be conducted at least 100 °C and result in less than 10% moisture content in order to form dried granules of the fertilizer (DAHMS [0078, col. 2, lines 25-27]); and 
d)    cooling the dried product obtained in step c)
(FISCHER does not explicitly disclose cooling the dried product; however DAHMS discloses the granules are typically quite hot during the drying process and may be allowed to cool [0066, lines 11-13]; 
it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the final drying step of FISCHER to include a cooling step of the dried product as taught by DAHMS to enable handling and further processing such as coating of the final product (DAHMS [0085, lines 14-15]).

Regarding claim 3, modified FISCHER teaches the method according to claim 1, wherein the concentration of the aqueous ammonia solution used in step a) is up to 10 wt.%, based on the total weight of the aqueous ammonia solution 
(see FISCHER at [col. 7 lines 30-34] teaching ammonia concentration of the aqueous ammoniacal medium is up to about of up to 7%).

Regarding claim 4, modified FISCHER teaches the method according to claim 1, wherein in step a) up to 30 wt.% of lignite particles and at least 70 wt.% of the aqueous ammonia solution are employed, each based on the total weight of the mixture of lignite particles and aqueous ammonia solution 
(see FISCHER at [col. 5 lines 46-47] exemplifying 35g of lignite mixed with 200 ml (or the equivalent 200 g) ammonia which results in 15% lignite (                        
                            
                                
                                    35
                                    g
                                     
                                    l
                                    i
                                    g
                                    n
                                    i
                                    t
                                    e
                                
                                
                                    235
                                     
                                    t
                                    o
                                    t
                                    a
                                    l
                                
                            
                            =
                            0.15
                        
                    ) and 85% ammonia (                        
                            
                                
                                    200
                                    g
                                     
                                    a
                                    m
                                    m
                                    o
                                    n
                                    i
                                    a
                                
                                
                                    235
                                     
                                    t
                                    o
                                    t
                                    a
                                    l
                                
                            
                            =
                            0.85
                        
                    ), thereby reading on up to 30% lignite and at least 70% ammonia).

Regarding claim 5, modified FISCHER teaches the method according to claim 1, wherein the mean retention time of the mixture of lignite particles and aqueous ammonia solution in the dispersing device of step a) is 30 to 300 min 
(see FISCHER at [col. 4 lines 53-55] disclosing the pretreatment step occurs for several hours and one in the art would expect the retention time to encompass 1-3 hours or 60-180min, thus reading on the claimed limitation).

Regarding claim 6, modified FISCHER teaches the method according to claim 1, wherein in step a) additionally an oxygen-containing oxidizing agent is fed to the suspension of lignite particles and aqueous ammonia solution that is selected from oxygen, oxygen-enriched air, air, ozone, or hydrogen peroxide 
(see FISCHER at [col. 4 lines 53-55] disclosing the pretreatment involves shaking and intermixing; one of ordinary skill in the art would expect shaking and intermixing to introduce air into the mixture, thereby reading on an oxygen-containing oxidizing agent fed into the suspension).

Regarding claim 7, modified FISCHER teaches the method according to claim 1, wherein the oxygen-containing oxidizing agent used in step b) is an oxygen(O2)-containing gas that is selected from oxygen, oxygen-enriched air or air or ozone or hydrogen peroxide  
(see FISCHER at [col. 4 lines 60-61] teaching charging oxygen into the mixture that has been conveyed from the pre-treatment step corresponding to step a) into the tube reactor for the oxidation step corresponding to step b)).

Regarding claim 8, modified FISCHER teaches the method according to claim 1, wherein the oxygen-containing oxidizing agent used in step b) is an oxygen (O2)-containing gas or ozone that is fed to the suspension at an excess pressure of up to 0.8 MPa by means of a gas metering device 
(see FISCHER at [col. 4 lines 60-61] teaching charging oxygen into the mixture at a specified rate via an injection system, thereby reading on a gas metering device, and also at pressures between 0.02 to 0.1 MPa [col. 7 lines 27-28]).

Regarding claim 9, modified FISCHER teaches the method according to claim 1, wherein the mean retention time of the suspension obtained in step a) in the oxidation reactor is 15 to 300 min 
(see FISCHER at [col. 8 lines 3-4] teaching the oxidizing is over a period of 0.25 to about 4 hours (or equivalently 15-240 min)).

Regarding claim 10, modified FISCHER teaches the method according to claim 1. FISCHER does not teach wherein the oxidation reactor is connected to a further dispersing device. However, DAHMS teaches placing an agitator or other mechanism (which reads on the dispersing device) in the second pressure vessel, where oxidation occurs, in order to continually mix the mixture [0078, lines 17-19]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the oxidation reaction vessel of FISCHER to incorporate an agitator or similar mechanism as taught by DAHMS in order to achieve sufficient and continuous mixing of the mixture (DAHMS, [0078, lines 17-19]).

Regarding claim 11, modified FISCHER teaches the method according to claim 1, wherein the oxidation reactor runs at an excess pressure of up to 0.7 MPa 
(see FISCHER at [col. 7 lines 27-28] teaching charging oxygen into the oxidation reaction at pressures between 0.02 to 0.1 MPa).

Regarding claim 12, modified FISCHER teaches the method according to claim 1, wherein the product suspension obtained in step b) is completely fed to step c) 
(see FISCHER at [col. 4 lines 64-67] teaching discharging the reaction mixture to an evaporation step).

Regarding claim 13, modified FISCHER teaches the method according to claim 1, wherein the exhaust steam of ammonia and water vapor formed in step c) is purified by means of distillation 
(see FISCHER at [col. 4 lines 3-7] teaching the ammonia solution undergoes a steam distillation which would include naturally formed water vapor as well).

Regarding claim 14, modified FISCHER teaches the method according to claim 1, wherein the mixture undergoes a thickening or drying process (see FISCHER at [col. 7 lines 15-16]). FISCHER does not explicitly teach wherein an agglomerating agent is added in step c) (e.g. drying) and/or in step d) (e.g. cooling). 
However, DAHMS teaches a similar method wherein one or more hardening agents (equivalent to agglomerating agents) are added to the mixture [0025, pg. 4, lines 27-29] at any time during the steps of the method [0065]. DAHMS and FISCHER are analogous inventions in the field of plant biomass processing to obtain organic fertilizer. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the drying process of FISCHER to include adding hardening agents as taught by DAHMS in order to form a usable solid fertilizer (see DAHMS at [0025, pg. 4, lines 23-27]).

Regarding claim 15, modified FISCHER teaches the method according to claim 1, wherein the product suspension is doped with macro- and micronutrients, bacteria, fungi, or water reservoirs during drying in step c) and/or in step d) 
(see FISCHER at [col. 3 lines 19-22] teaching subsequent to the oxidation, thus during the drying step, macro and micro nutrients are added to the mixture).

Regarding claim 16, modified FISCHER teaches the method according to claim 1, wherein DAHMS further teaches heat drying processes can include commercially available equipment such as fluid bed dryers [0053, pg. 8, lines 1-3] in order to further dry the biosolids fertilizer to less than 1% water content [0079, pg. 11 lines 1-4]. DAHMS also teaches that cooling can occur through a rotary cooler [0079, pg. 11 lines 9-11]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the drying or cooling processes of modified FISCHER to be performed in either a fluid dryer or a rotary cooler, respectively, as taught by DAHMS in order to obtain a finalized solid fertilizer product (DAHMS [0079, pg. 11 lines 1-4]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al (US 6,695,892) (2004) (referenced hereinafter as “FISCHER”) in view of Dahms et al (US 2012/0247164 A1)(referenced hereinafter as “DAHMS”) as applied to claim 1 above, and further in view of Taylor et al (US 2012/0227315 A1) (referenced hereinafter as “TAYLOR”).
Regarding claim 2, FISCHER modified by DAHMS teaches the method according to claim 1, wherein in step a) lignite particles with particle sizes >10 µm are employed (see FISCHER at [543] 
However, TAYLOR teaches a similar process wherein the lignin coal particles are ground to a size of ≤ 40 µm (see TAYLOR at [0149, lines 1-2]) where a maximum size of 10 µm is feasible (see TAYLOR at [0156, lines 6-7]). TAYLOR also teaches it is advantageous to comminute particles such as coal to smaller final particles in order to expose impurities (see TAYLOR at [0149, lines 6-8]). TAYLOR and FISCHER are analogous inventions in the field of organic fertilizers produced from lignite. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the lignite particles of FISCHER in the pre-treatment step equivalent to step a) of claim 1 to be reduced to less than 10 µm in size in order to expose, for subsequent removal, impurities from the system (see TAYLOR at [0149, lines 6-8]).

Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, wherein the method of Fischer cannot be carried out continuously because the activation step and oxidation step are carried out in the same vessel (see Remarks [pg. 7, para 4]), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As such, while Fischer discloses one advantageous embodiment using batch processing of lignite in order to avoid separate 
In response to applicant's arguments against the references individually, wherein the lignite particles size cannot be adjusted in situ (see Remarks [pg. 8, para 1]), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As such, Fischer teaches using various lignite particle sizes [col. 3, line 7] and teaches the humic substances formed from the inventive process partially undergo decomposition [col. 40-44], which would result in breaking down of the particles. Thus, it is within the scope of Fischer to reduce the particle size of the lignite. Further, when combined with Dahms, it becomes obvious that reducing lignite particle size lends to forming a uniform blend (Dahms [0056]) obvious carrying out the process continuously (Dahms [0048]), reducing lignite particle size to form a uniform blend in order to provide a product with reliable consistency (Dahms [0056]). Therefore, it is obvious adjust the lignite particle size in situ of the process as disclosed by Fischer modified by Dahms. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a special dispersing circuit having the ability to change product characteristics in situ (see Remarks [pg. 7-8, bridging paragraph] [pg. 8, para 2]) are not recited in the rejected claim(s).  Although the claims In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that Dahms cannot be combined with Fischer  (see Remarks at [pg. 8, para 3]), examiner notes determining analogous art depends upon the necessary essential function or utility of the subject matter covered by the claims, and not upon what it is called by the applicant. For example, for search purposes, a tea mixer and a concrete mixer may both be regarded as relating to the mixing art, this being the necessary function of each (MPEP 904.01(c)). The essential function that is analogous between Fischer and Dahms is the mixing of an ammoniated mixture that undergoes oxidation (whether via injection or adding oxidizing agents). 
Moreover, the “test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art” (see MPEP 2145 (III)). In this case, both Dahms [abstract, lines 1-3] and Fischer [col. 1, lines 5-7] teach a process of making an organic fertilizer that involves ammoniating a mixture under oxidative conditions either by mixing in oxidizing agents (see Dahms at [0025, line21] [0054, lines 4-6]) or via oxidation (see Fischer at [col. 3, lines 4-6]), wherein the mixture undergoes a vigorous mixing pre-treatment step (see Dahms at [0078, lines 10-13]; see Fischer at [col. 4, lines 53-56]). 
Thus, while Fischer teaches circulating the mixture [col. 3, lines 45-48], Dahms is cited to remedy the deficiency of using a mixing chamber that recirculates and blends the mixture with reliable consistency [0056, lines 7-13], which then reads on the claimed dispersing circuit. Further, while Fischer teaches drying the mixture [col. 2, lines 39-41] to obtain a solid product (see Fischer at [col. 5, line 1]), Dahms is cited to remedy the deficiency of  drying the mixture at temperatures 
In response to applicant's argument that Dahms does not disclose a dispersing circuit because there is no mention of a recirculation container or pump (see Remarks [pg. 8 and pg. 12]), examiner notes the scope of claims in patent applications is not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art" (MPEP 2111).
As such, while Dahms does not use the exact terminology as claimed, the mixing chamber is disclosed as having blades that perform a similar recirculating function that divide, mix, back-mix, re-divide materials to be blended multiple times [0056].
In response to applicant's argument that Taylor does not cure the deficiencies of Fischer and Dahms, examiner disagrees. As stated in the rejection above, Taylor teaches producing an organic fertilizer and further motivates using lignite that is ground to within a size range as claimed in order to expose impurities (see rejection of claim 2 above). As such, Taylor is only relied upon to make obvious the lignite particle size of which Fischer teaches and Dahms discloses is present [0065]. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GARLEY whose telephone number is (571)272-4674.  The examiner can normally be reached on Monday - Friday 8:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER SMITH can be reached on 5712703599.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/AMANDA GARLEY/Examiner, Art Unit 1731                                                                                                                                                                                                        


/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731